DETAILED ACTION
This is in response to Applicant’s reply dated 6/22/22.  Claims 1-4, 6-14, 31, 33-35 have been examined.  Claims 5, 15-30, and 32 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to claim 33 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-13, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ericsson: “BWP Inactivity Timer and DRX”, 3GPP TSG RAN WG2 #100, Tdoc R2-1713469, Reno, Nevada, USA, 27th Nov. – 1st Dec. 2017 (included in IDS).

Regarding Claim 1 (Currently Amended),
A method for timer configuration, that is performed by a base station, wherein the base station configures at least one Band Width Part (BWP) for a terminal, the method comprising: 
configuring a corresponding first BWP inactivity timer for a first BWP; generating timer configuration information, wherein the timer configuration information is configured to indicate to use the first BWP inactivity timer on the first BWP [Ericsson: Sec. 1; only a single UL and a single DL BWP will be active at the time and that UE could be told to switch by the use of a DCI message; Sec. 2; for the primary cell, Pcell, a default DL BWP can be configured/reconfigured to a UE; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.2; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331]; and 

sending the timer configuration information to the terminal, so that the terminal uses the first BWP inactivity timer on the first BWP according to the timer configuration information [Ericsson: Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331];

wherein the first BWP is a target BWP indicated by the base station to the terminal for BWP switch; and wherein sending the timer configuration information to the terminal comprises: generating a BWP switch command configured to bear the timer configuration information, wherein the timer configuration information includes a target BWP inactivity timer corresponding to the target BWP, or indication information configured to represent the target BWP inactivity timer corresponding to the target BWP; and sending the BWP switch command to the terminal [Ericsson: Sec. 1; UE could be told to switch BWP by the use of a DCI message; for paired spectrum, support a dedicated timer for timer-based active DL BWP switching to the default DL BWP; for unpaired spectrum, support a dedicated timer for timer-based active DL/UL BWP pair switching to the default DL/UL BWP pair; a UE starts timer when it switches its active DL BWP …; a UE restarts timer to the initial value when it successfully decodes a DCI to schedule PDSCH in its active DL BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP].

Regarding Claim 2,
wherein the first BWP is any BWP configured by the base station for the terminal; sending the timer configuration information to the terminal comprises: establishing a binding relationship between the BWPs configured by the base station for the terminal and the BWP inactivity timers; and adding the binding relationship to the timer configuration information, and sending the timer configuration information carrying the binding relationship to the terminal [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire; Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; ].
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

Regarding Claim 3,
wherein the binding relationship comprises a one-to-one correspondence relationship and/or a many-to-one correspondence relationship between the BWPs and the BWP inactivity timers [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire].
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

Regarding Claim 4,
wherein said sending the timer configuration information carrying the binding relationship to the terminal comprises: 

adding the timer configuration information to a first system message or a first dedicated signaling; and sending the first system message or the first dedicated signaling to the terminal, so that the terminal obtains the timer configuration information from the first system message or the first dedicated signaling [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire; Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; ].
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

Regarding Claim 6 (Currently Amended),
further comprising: configuring a BWP candidate inactivity timer set for the terminal; adding the BWP candidate inactivity timer set to a second system message or a second dedicated signaling; and sending the second system message or the second dedicated signaling to the terminal, so that the terminal obtains the BWP candidate inactivity timer set from the second system message or the second dedicated signaling, and determines the target BWP inactivity timer corresponding to the target BWP according to the BWP candidate inactivity timer set and the indication information in the timer configuration information [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; NR will also support the case that a single scheduling DCI can switch the UE’s active BWP from one to another within a given serving cell; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331].

Regarding Claim 7,
wherein the first BWP is a default BWP and/or an initial BWP configured to implement a BWP automatic rollback function; said sending the timer configuration information to the terminal comprises: generating a third system message or a third dedicated signaling configured to bear the timer configuration information, wherein the timer configuration information comprises a first default BWP inactivity timer corresponding to the default BWP, and/or a second default BWP inactivity timer corresponding to the initial BWP; and sending the third system message or the third dedicated signaling to the terminal [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; the current active BWP will be controlled by a timer that switches the active BWP to the default BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.2; a bwp-InactivityTimer configured by RRC; Sec. 1; a UE switches its active DL BWP to the default BWP when the timer expires; if no default DL BWP is configured, the default DL BWP is the initial active DL BWP].

Regarding Claim 10 (Currently Amended),
A method for timer configuration, that is performed by a terminal, wherein the base station configures at least one Band Width Part (BWP) for the terminal, the method comprising: 

receiving timer configuration information sent by the base station, wherein the timer configuration information is configured to indicate to use a first BWP inactivity timer on a first BWP, and the first BWP inactivity timer is a BWP inactivity timer configured by the base station for the first BWP; and using the first BWP inactivity timer on the first BWP according to the timer configuration information [Ericsson: Sec. 1; only a single UL and a single DL BWP will be active at the time and that UE could be told to switch by the use of a DCI message; Sec. 2; for the primary cell, Pcell, a default DL BWP can be configured/reconfigured to a UE; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331];

wherein the first BWP is a target BWP indicated by the base station to the terminal for BWP switch; and wherein receiving the timer configuration information sent by the base station comprises: receiving a BWP switch command configured to bear the timer configuration information sent by the base station, wherein the timer configuration information comprises a target BWP inactivity timer corresponding to the target BWP, or indication information configured to represent the target BWP inactivity timer corresponding to the target BWP [Ericsson: Sec. 1; UE could be told to switch BWP by the use of a DCI message; for paired spectrum, support a dedicated timer for timer-based active DL BWP switching to the default DL BWP; for unpaired spectrum, support a dedicated timer for timer-based active DL/UL BWP pair switching to the default DL/UL BWP pair; a UE starts timer when it switches its active DL BWP …; a UE restarts timer to the initial value when it successfully decodes a DCI to schedule PDSCH in its active DL BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP]; 

Regarding Claim 11,
wherein the first BWP is any BWP configured by the base station for the terminal, and the timer configuration information comprises a binding relationship between the BWPs configured by the base station for the terminal and the BWP inactivity timers [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire];
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

using the first BWP inactivity timer on the first BWP according to the timer configuration information comprises: when switching from a currently activated BWP to a target BWP, determining a target BWP inactivity timer corresponding to the target BWP according to the binding relationship, and using the target BWP inactivity timer on the target BWP [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; NR will also support the case that a single scheduling DCI can switch the UE’s active BWP from one to another within a given serving cell; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331].

Regarding Claim 12,
wherein the binding relationship comprises a one-to-one correspondence relationship and/or a many-to-one correspondence relationship between the BWPs and the BWP inactivity timers [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire].
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

Regarding Claim 13 (Currently Amended),
wherein using the first BWP inactivity timer on the first BWP according to the timer configuration information comprises: when the timer configuration information comprises the target BWP inactivity timer corresponding to the target BWP, using the target BWP inactivity timer on the target BWP; and when the timer configuration information comprises the indication information configured to represent the target BWP inactivity timer corresponding to the target BWP, determining the target BWP inactivity timer corresponding to the indication information according to a BWP candidate inactivity timer set configured by the base station for the terminal and the timer configuration information, and using the target BWP inactivity timer on the target BWP [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; NR will also support the case that a single scheduling DCI can switch the UE’s active BWP from one to another within a given serving cell; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331].

Regarding Claim 31 (Currently Amended),
An apparatus for timer configuration, wherein a base station configures at least one Band Width Part (BWP) for the apparatus, the apparatus comprising: a processor; a memory configured to store instructions executable by the processor; wherein, the processor is configured to: 

receive timer configuration information sent by the base station, wherein the timer configuration information is configured to indicate to use a first BWP inactivity timer on a first BWP, and the first BWP inactivity timer is a BWP inactivity timer configured by the base station for the first BWP; and use the first BWP inactivity timer on the first BWP according to the timer configuration information [Ericsson: Sec. 1; only a single UL and a single DL BWP will be active at the time and that UE could be told to switch by the use of a DCI message; Sec. 2; for the primary cell, Pcell, a default DL BWP can be configured/reconfigured to a UE; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331];

wherein the first BWP is a target BWP indicated by the base station to the terminal for BWP switch; the processor is configured to: receive a BWP switch command configured to bear the timer configuration information sent by the base station, wherein the timer configuration information comprises a target BWP inactivity timer corresponding to the target BWP, or indication information configured to represent the target BWP inactivity timer corresponding to the target BWP [Ericsson: Sec. 1; UE could be told to switch BWP by the use of a DCI message; for paired spectrum, support a dedicated timer for timer-based active DL BWP switching to the default DL BWP; for unpaired spectrum, support a dedicated timer for timer-based active DL/UL BWP pair switching to the default DL/UL BWP pair; a UE starts timer when it switches its active DL BWP …; a UE restarts timer to the initial value when it successfully decodes a DCI to schedule PDSCH in its active DL BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331].

Regarding Claim 33 (Currently Amended),
wherein the binding relationship comprises a one-to-one correspondence relationship and/or a many-to-one correspondence relationship between the BWPs and the BWP inactivity timers [Ericsson: Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331; the timer configured for each BWP, UL or DL, should be optional so that the default BWP can be configured without a BWP timer and thereby preventing it from ever expire].
Note:
Timer is configured to each BWP means correspondence between the BWP and an inactivity timer.

Regarding Claim 34 (Currently Amended),
wherein the processor is further configured to when the timer configuration information comprises the target BWP inactivity timer corresponding to the target BWP, use the target BWP inactivity timer on the target BWP; and when the timer configuration information comprises the indication information configured to represent the target BWP inactivity timer corresponding to the target BWP, determine the target BWP inactivity timer corresponding to the indication information according to a BWP candidate inactivity timer set configured by the base station for the terminal and the timer configuration information, and use the target BWP inactivity timer on the target BWP [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; NR will also support the case that a single scheduling DCI can switch the UE’s active BWP from one to another within a given serving cell; Sec. 2.1; the BWP switch will be done in the order of microseconds and then the UE will start to monitor the configured CORESET for a valid DCI on the PDCCH on the new active default BWP; Sec. 2.2; the timer will expire if the UE is not being scheduled on the BWP; a bwp-InactivityTimer configured by RRC; add the below ASN.1 encoding and the field description for the bwp-InactivityTimer to the BWP-specific configuration in TS 38.331].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 14, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Agiwal (US 2019/0200396).

Regarding Claim 8,
Ericsson teaches that NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC [Ericsson: Sec. 2].

However, Ericsson does not teach that the first BWP corresponds to service cells serving the terminal, and BWP inactivity timer configurations corresponding to different service cells are executed separately.

Agiwal teaches:
wherein the first BWP corresponds to service cells serving the terminal, and BWP inactivity timer configurations corresponding to different service cells are executed separately [Agiwal: 0117; or a UE in RRC_CONNECTED configured with CA/DC the term ‘serving cells’ is used to denote the set of cells comprising of the Special Cell(s) and all secondary cells; 0119; In NR bandwidth adaptation (BA) is supported; a subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BWP(s) and telling the UE which of the configured BWPs is currently the active one; 0120; when BA is configured, the UE only has to monitor PDCCH on the one active BWP i.e. it does not have to monitor PDCCH on the entire DL frequency of the serving cell; a serving cell is configured with one or more BWPs, and for a serving cell, there is always one active BWP at any point in time; One of the configured BWPs of a serving cell can be a first active DL BWP and is indicated in BWP configuration received from gNB. It is to be noted that BWP inactivity timer may or may not be configured in BWP configuration of each serving cell received from gNB; BWP inactivity timer if configured, is signaled independently for each serving cell; none or multiple serving cells may be configured with BWP inactivity timer].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Ericsson and Agiwal in order to avoid interruption as random access procedure needs to be stopped and restarted after BWP switching [Agiwal: 0154].

Regarding Claim 9,
Ericsson teaches that NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC [Ericsson: Sec. 2].

However, Ericsson does not teach that service cells comprise a primary cell and a secondary cell for carrier aggregation (CA) or dual connection.

Agiwal teaches:
wherein the service cells comprise a primary cell and a secondary cell for carrier aggregation (CA) or dual connection [Agiwal: 0117; or a UE in RRC_CONNECTED configured with CA/DC the term ‘serving cells’ is used to denote the set of cells comprising of the Special Cell(s) and all secondary cells; 0118; In NR the term Master Cell Group (MCG) refers to a group of serving cells associated with the Master Node, comprising of the PCell and optionally one or more S Cells. In NR the term Secondary Cell Group (SCG) refers to a group of serving cells associated with the Secondary Node, comprising of the PSCell and optionally one or more SCells. In NR PCell (primary cell) refers to a serving cell in MCG, operating on the primary frequency, in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure. In NR for a UE configured with CA, Scell is a cell providing additional radio resources on top of Special Cell. Primary SCG Cell (PSCell) refers to a serving cell in SCG in which the UE performs random access when performing the Reconfiguration with Sync procedure].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Ericsson and Agiwal in order to avoid interruption as random access procedure needs to be stopped and restarted after BWP switching [Agiwal: 0154].

Regarding Claim 14,
Ercisson teaches:
wherein the first BWP is a default BWP and/or an initial BWP configured to implement a BWP automatic rollback function; receiving the timer configuration information sent by the base station comprises: receiving a system message or a dedicated signaling configured to bear the timer configuration information sent by the base station, wherein the timer configuration information comprises a first default BWP inactivity timer corresponding to the default BWP, and/or a second default BWP inactivity timer corresponding to the initial BWP; using the first BWP inactivity timer on the first BWP according to the timer configuration information comprises: when rolling back from a currently activated BWP to the default BWP, using the first default BWP inactivity timer corresponding to the default BWP on the default BWP [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; the current active BWP will be controlled by a timer that switches the active BWP to the default BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.2; a bwp-InactivityTimer configured by RRC; Sec. 1; a UE switches its active DL BWP to the default BWP when the timer expires; if no default DL BWP is configured, the default DL BWP is the initial active DL BWP]; and 

However, Ericsson does not explicitly teach … second default BWP inactivity timer corresponding to the initial BWP.

Agiwal teaches:
when rolling back from a currently activated BWP to the initial BWP, using the second default BWP inactivity timer corresponding to the initial BWP on the initial BWP[Agiwal: 0120; a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell. One of the configured BWPs of a serving cell can be a default DL BWP and is indicated in BWP configuration received from gNB. Initial DL BWP is also signaled (either in system information or in dedicated signaling)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Ericsson and Agiwal in order to avoid interruption as random access procedure needs to be stopped and restarted after BWP switching [Agiwal: 0154].

Regarding Claim 35,
Ericsson teaches:
wherein the first BWP is a default BWP and/or an initial BWP configured to implement a BWP automatic rollback function; the processor is configured to: receive a system message or a dedicated signaling configured to bear the timer configuration information sent by the base station, wherein the timer configuration information comprises a first default BWP inactivity timer corresponding to the default BWP, and/or a second default BWP inactivity timer corresponding to the initial BWP; when rolling back from a currently activated BWP to the default BWP, use the first default BWP inactivity timer corresponding to the default BWP on the default BWP [Ericsson: Sec. 2; NR will support, that for each serving cell of a UE, one or more DL BWPs and, one or more UL BWPs to be configured by dedicated RRC; the current active BWP will be controlled by a timer that switches the active BWP to the default BWP; Sec. 2.1; if a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured; Sec. 2.2; a bwp-InactivityTimer configured by RRC; Sec. 1; a UE switches its active DL BWP to the default BWP when the timer expires; if no default DL BWP is configured, the default DL BWP is the initial active DL BWP]; and

However, Ericsson does not explicitly teach … second default BWP inactivity timer corresponding to the initial BWP.

Agiwal teaches:
when rolling back from a currently activated BWP to the initial BWP, use the second default BWP inactivity timer corresponding to the initial BWP on the initial BWP [Agiwal: 0120; a BWP inactivity timer is used to switch the active DL BWP to the default DL BWP or initial DL BWP of a serving cell. One of the configured BWPs of a serving cell can be a default DL BWP and is indicated in BWP configuration received from gNB. Initial DL BWP is also signaled (either in system information or in dedicated signaling)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Ericsson and Agiwal in order to avoid interruption as random access procedure needs to be stopped and restarted after BWP switching [Agiwal: 0154].

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 11-13 of the Remarks section that Ericsson does not teach that the BWP switch command is configured to bear the timer configuration information which is not only used for BWP switching but also used for configuring the BWP inactivity timer.  In Ericsson, DCI is used for BWP switch and RRC signaling is used to configured the bwp-InactivityTimer.
Examiner’s Response:
Applicant’s limitation recites “generating a BWP switch command configured to bear the timer configuration information … the timer configuration information includes … indication information configured to represent the target BWP inactivity timer corresponding to the target BWP”.  First, Applicant admits on page 12 of the Remarks section that in Ericsson DCI message is used for BWP switch.  Second, DCI message for BWP switch also provide “indication information configured to represent the target BWP inactivity timer corresponding to the target BWP.”  Ercisson supports timer-based active DL BWP switching [Ericsson: Sec. 1].  If a UE is configured with C-DRX and the active DL BWP is the non-default DL BWP, it will have timers drx-InactivityTimer, onDurationTimer, and bwp-InactivityTimer configured [Ericsson: Sec. 2.1].  In other words, a DL BWP (other than default) is associated with and its switching controlled by a timer (i.e. bwp-InactivityTimer).  A UE starts the timer when it switches to active DL BWP and restarts the timer to the initial value when it successfully decodes a DCI to schedule PDSCH in its active DL BWP [Ericsson: Sec. 1].  It means that a DCI not only conveys BWP switch but also indication information restarting the associated timer (i.e. bwp-InactivityTimer), thus reading on “indication information configured to represent the target BWP inactivity timer corresponding to the target BWP” and teaching the limitation at issue.     

II.	Applicant argues regarding claim 6 on pages 13-14 of the Remarks section that a dedicated RRC in Ericsson can be used to configure one or more DL BWPs and UL BWPs, rather than the bwp-Inactivity Timer.  Therefore, Ericssion does not disclose the BWP candidate inactivity timer set and the second dedicated signaling including the BWP candidate inactivity timer set.
Examiner’s Response:
Applicant admits on page 12 of the Remarks section that in Ericsson “the RRC signaling is used to configure the bwp-InactivityTimer”, thus teaching the limitation at issue.

III.	Applicant argues regarding claim 7 on page 14 of the Remarks section that Ericsson teaches away from generating the timer configuration information comprising a first default BWP inactivity timer corresponding to the default BWP because “the default BWP should not have a BWP timer configured.”
Examiner’s Response:
Ericsson teaches that for Pcell, the default DL BWP can be configured or reconfigured to a UE.  If no default DL BWP is configured, then default DL BWP is the initial active DL BWP [Ericsson: Sec. 1; Sec. 2], thus reading on “a second default BWP inactivity timer corresponding to the initial BWP”.  
As for Ericsson’s referenced teaching “the default BWP should not have a BWP timer configured”; it should be considered as limited to the operational context of “when reading system information and/or when attaching the system.”  Besides, not having a BWP timer configured for the default BWP would still read on the claim limitation “a first default BWP inactivity timer corresponding to the default BWP” because the default position involving BWP inactivity timer for any default BWP means a corresponding BWP timer “unconstrained by a particular timer value”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468